In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2793 
REGINALD HART, 
                                                  Plaintiff‐Appellant, 

                                  v. 

AMAZON.COM, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15 C 1217 — Rubén Castillo, Chief Judge. 
                     ____________________ 

 SUBMITTED DECEMBER 21, 2016 — DECIDED JANUARY 6, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
    POSNER,  Circuit  Judge.  A  very  unusual  case,  this.  The 
plaintiff,  unrepresented  by  counsel  (the  district  judge  had 
recruited counsel initially, who, however, upon discovering 
that the suit was groundless, requested and was allowed to 
withdraw from the case, leaving the plaintiff to proceed pro 
se),  has  sued  Amazon,  claiming  that  it  permitted  third  par‐
ties to advertise on its website six counterfeit copies of books 
2                                                     No. 16‐2793       


called Vagabond Natural and Vagabond Spiritual that the plain‐
tiff had written and self‐published (that is, published himself 
rather  than  handed  to  a  publisher).  According  to  his  com‐
plaint he had written and published these books in order “to 
raise money and bring an end to vagabondage” by detailing 
his experiences  as a vagabond (a  homeless man).  After self‐
publishing  Vagabond Spiritual,  however,  he  had  decided  not 
to release it  to the public, yet it too  had been  advertised on 
Amazon. 
     He claims to have been surprised and angered to discov‐
er  that  hard‐cover  copies  of  both  books  were  being  adver‐
tised  on  Amazon  by  booksellers  to  whom  he  had  not  (he 
says) sent any copies of his books. He says he learned that a 
cousin of his had purchased a copy of each of his books ad‐
vertised  (without  his  authorization)  on  Amazon.  He  has 
sued Amazon on a variety of grounds, but all amounting to 
alleging a theft of his intellectual property after Amazon re‐
fused his repeated requests to remove the advertisements for 
the  books  from  Amazon’s  website  (though  eventually,  re‐
lenting,  Amazon  did  remove  them).  He  insists  that  legiti‐
mate  sales  of  his  books  would  have  generated  “millions  of 
dollars for Amazon” and allowed him “to end homelessness 
[and not only for himself] both in the U.S. and abroad,” but 
that  instead  Amazon  “forcefully  exploited”  his  books  by 
counterfeiting them “for its own commercial use.” 
    The eventual removal of Hart’s titles from Amazon’s list‐
ings did not deter him from pressing federal and state claims 
in this lawsuit ranging from copyright infringement and aid‐
ing  and  abetting  counterfeiting  to  intentional  infliction  of 
emotional distress. He claims to have examined the copy of 
each  book  purchased  by  his  cousin  and  determined  that  all 
No. 16‐2793                                                        3 


of  them  were  unauthorized  reproductions.  He  claims  to  be 
certain of this because genuine copies (that is, copies that he 
had  produced  himself)  would  bear  “indicia  of  authenticity 
known only to him”—namely, his fingernail indentations on 
the covers. 
    The  district  judge  evaluated  Hart’s  complaint  on  a  mo‐
tion  by  Amazon  to  dismiss  and  concluded  that  it  fails  to 
state  a  claim.  He  reasoned  that  Hart  had  failed  to  make  a 
plausible  allegation  that  Amazon  had  copied  his  works  (an 
expensive  undertaking)  rather  than  simply  provided  the 
platform through which third‐party vendors sold authentic, 
original copies of the books—probably authorized by the au‐
thor to do so. 
    There  are  self‐published  books  advertised  on  Amazon 
but also books published by Amazon—the author sends his 
or her manuscript to Amazon, which publishes it online and 
advertises  it.  (An  example  is  a  novel  by  Heather  Refetoff 
called Quartet: A Novel in Two Parts (2012).) One might have 
expected Hart to send his manuscripts to Amazon to publish 
online, but he didn’t; the books bearing his titles that are ad‐
vertised on Amazon are hard copies only, rather than online 
copies, and are almost certainly his self‐published books be‐
cause they are identical to those books. Only six copies of the 
books were sold by Amazon. 
   There  is  more  that  is  wrong  with  his  case.  There  is  no 
plausible allegation that if (a big if) the books sold by Ama‐
zon are counterfeits, Amazon was aware of the fact. Amazon 
provided  the  platform  on  which  third‐party  sellers  sold  the 
secondhand books and shipped them directly to buyers, but 
can’t be expected to have verified the authenticity of the au‐
thor  or  authors  of  them.  His  only  explanation  for  calling 
4                                                      No. 16‐2793        


them  counterfeits  is  the  absence  of  his  fingernail  indenta‐
tions from the books, yet he did not give the court copies of 
the books on which he had scratched those indentations. In‐
stead  he  provided  the  court  with  photographs  of  the  pur‐
ported  “real” and “fake” books—but the two types of book 
are  in  all  respects  identical.  Neither  reveals  any  fingernail 
marks.  
     Granted, there is counterfeiting of books (especially text‐
books),  in  which  Amazon  may  be  involved  to  the  extent  of 
advertising  and  selling  such  books,  though  without  neces‐
sarily  knowing  they’re  counterfeit.  See,  e.g.,  Eliza  Green, 
“The  Problem  of  Fake  Books  on  Amazon,”  May  9,  2012, 
http://elizagreenbooks.com/the‐problem‐of‐fake‐books‐on‐
amazon/  (visited  Dec.  24,  2016,  as  was  the  next  website  cit‐
ed). But counterfeiting can’t be presumed. For example, “all 
of  the  apparent  copycat  books  that  Fortune  found  on  Ama‐
zon were made through CreateSpace, which is a division of 
Amazon.”  Mario  Aguilar,  “Amazon  Is  Overrun  With  a 
Plague  of  Bestseller  Knockoffs,”  April  16,  2012, 
http://gizmodo.com/5902283/amazon‐is‐overrun‐with‐a‐plag
ue‐of‐fake‐books.  Hart’s  obscure  self‐published  titles  are  a 
far cry from the pirated bestsellers regularly found on Ama‐
zon, and his assertion that the Internet giant must have un‐
dertaken  the  cost  of  reproducing  his  hardcover  books  be‐
cause  they  were  “not  sourced”  by  him  and  lack  his  nail  in‐
dentations (when neither do his self‐published books, if one 
may  judge  from  the  photos)  doesn’t  meet  even  a  minimum 
standard  of  plausibility. The  judgment  of  the  district  court 
dismissing his suit with prejudice is therefore 
                                                         AFFIRMED.